In a proceeding pursuant to CPLR article 75 to vacate an arbitration award, the appeal is from an order of the Supreme Court, Nassau County (Colby, J.), dated April 22, 1991, which granted the petitioner’s application to vacate the award, and denied the appellant’s cross motion to confirm the award.
Ordered that the order is reversed, on the law, with costs, the cross motion is granted, the award is confirmed, and the application to vacate the award is dismissed on the merits.
The Supreme Court improvidently exercised its discretion in vacating the arbitration award. Indeed, not only had the petitioner waived any objection to the qualifications of the arbitrator (see, Lebis Contr. v City of Lockport, 174 AD2d 1012), but it also wholly failed to adduce any evidence establishing that the arbitrator was not qualified to arbitrate the instant matter. Furthermore, since the arbitrator neither exceeded a specifically-enumerated limitation upon his power, nor rendered a totally irrational determination, the petitioner has not met the heavy burden borne by a party seeking vacatur of an arbitration award (see, Matter of Silverman [Benmor Coats], 61 NY2d 299, 308). Sullivan, J. P., Balletta, Lawrence and Joy, JJ., concur.